Citation Nr: 1821512	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-24 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating greater than 40 percent for a right below-the-knee amputation. 

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a left below-the-knee amputation. 

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or at the housebound rate. 

4.  Entitlement to an initial rating greater than 30 percent for adjustment disorder with anxiety and depressed mood. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to September 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The issues on appeal were previously remanded by the Board in March 2016.

The issues of (1) entitlement to an initial rating greater than 40 percent for a right below-the-knee amputation; (2) entitlement to SMC based on the need for aid and attendance or at the housebound rate; and (3) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the evidence is in equipoise as to whether the Veteran's adjustment disorder more nearly approximated by occupational and social impairment with reduced reliability and productivity manifested by anxiety, depressed mood, sleep problems, hypervigilance, and difficulty establishing and maintaining social relationships.

2.  The most probative evidence establishes that the Veteran's left lower extremity amputation was not caused by VA treatment or by failure to diagnose with regard to gangrene.


CONCLUSIONS OF LAW

1.  For the entire initial rating period on appeal, the criteria for a disability rating of 50 percent, but no higher, for adjustment disorder are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2017).

2.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for left below-the-knee amputation are not met.  38 U.S.C. § 1151 (2012); 38 C.F.R. 
§§ 3.102, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

Laws and Analysis for Psychiatric Disability

In March 2014, the RO granted service connection for adjustment disorder with mixed anxiety and depressed mood and assigned a 30 percent rating from March 11, 2013.  The Veteran disagreed with the decision and perfected this appeal.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 

The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  

The Veteran's adjustment disorder with mixed anxiety and depressed mood is rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. V azquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). 

Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran is in receipt of a 30 percent disability rating for adjustment disorder under Diagnostic Code 9434 for the entire initial rating period on appeal.  A 30 percent rating is assigned when a mood disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss.  38 C.F.R. § 4.130 (2017).

A 50 percent disability rating requires evidence of the following: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.). 

The criteria for a 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The evidence includes a March 2014 VA psychiatric examination.  The examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood.  During the evaluation, the Veteran reported being with his current wife for 15 years and described the relationship as a "good marriage."  The Veteran indicated that he had 13 children out of wedlock and was estranged from all of them.  He did, however, report having a good relationship with his stepdaughter.  It was noted that the Veteran had to stop working due to his first below-the-knee amputation in 2011.  Current symptoms were noted to include depressed mood and anxiety.  Upon mental status examination, the Veteran's affect and mood were
normal.  However, he did admit to becoming anxious from time to time, but mostly felt down about losing his legs.  The Veteran reported problems staying asleep and explained that he could not get comfortable with his amputated legs and had to lie on his back.  Concentration and memory were within normal limits.  There was no evidence of psychosis.  He was oriented times three without any evidence of a thought disorder.  Insight was good and judgement was fair.  The examiner indicated that symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.

VA treatment records include a December 2014 primary care note, where it was indicated that the Veteran was depressed and was "snapping at people."  The Veteran requested to see a mental health provider.  In a February 2015 VA liver clinic note, a physical examination showed that the Veteran reported being depressed, but it was noted that it was well-controlled and the Veteran was not on any medication.  He also denied any suicidal ideation.  

VA treatment records also include a March 2015 primary care mental health consult where the Veteran was seen for depression.  The VA psychiatrist indicated that the Veteran was to be evaluated due to "angry episodes."  The Veteran stated these episodes began when his feet/legs deteriorated, and he developed "gangrene," which led to having both legs amputated.  The Veteran maintained that his legs could have been saved and blamed VA for his amputations.  During the evaluation, the Veteran also reported being fearful of driving by himself, and had to lock his vehicle windows as he was afraid someone would be after him.  The Veteran stated that he was thinking of protecting himself with knives or guns.  The VA psychiatrist diagnosed the Veteran with depressed mood and began a trial of Bupropion for depression.  

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's adjustment disorder symptoms more nearly approximate a 50 percent disability rating.  The Board finds that the Veteran's symptoms have remained relatively consistent throughout the appeal period, including ongoing depression, anxiety, sleep problems, hypervigilance, and difficulty establishing and maintaining social relationships.  As discussed above, and as a result of his service-connected amputations, the Veteran has reported depression for which he now takes medication.  He also reported anxiety, angry episodes, and some hypervigilant behavior, such as fearing that someone would be after him and feeling the need to protect himself with knives or guns.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating for the Veteran's adjustment disorder with anxiety and depression is warranted for the entire initial rating period on appeal.

The Board next finds that, for the entire initial rating period on appeal, the Veteran's adjustment disorder has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the weight of the evidence demonstrates that the Veteran's overall psychiatric disability picture is adequately contemplated by the 50 percent rating currently assigned.  The Veteran does suffer from difficulty sleeping and hypervigilance, but these symptoms are specifically contemplated under the criteria for a 30 percent rating, a lower rating than his currently assigned 50 percent evaluation.  The Veteran's disturbance of motivation and mood (depression and anxiety) and difficulty in establishing and maintaining effective social relationships (such as with his children) is specifically contemplated in the 50 percent rating criteria. 

Further, the weight of the evidence of record, including VA examination reports, VA treatment notes, and the Veteran's own statements do not reflect impaired impulse control.  Although the Veteran has reported some anger episodes, these have not been shown to be accompanied by violence.  Moreover, although the Veteran has been found to have some difficulty in establishing and maintaining social relationships, his symptoms are not so severe as to more nearly approximate an inability to establish and maintain relationships as contemplated under the 70 percent rating.  The Veteran remains married and reported having a good relationship with his wife and stepdaughter.  He has also consistently denied suicidal ideation.  

For these reasons, the Board finds that a 50 percent rating, but no higher, for adjustment disorder with anxiety and depressed mood is warranted for the entire initial rating period on appeal.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Claim under 38 U.S.C. § 1151 

The Veteran claims that he suffered a permanent or chronic disability as a result of lack of treatment by VA.  Specifically, in January 2013, the Veteran underwent a left below-the-knee amputation.  He argues this was due to VA's negligence in failing to appropriately treat gangrene.

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability or death must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C. § 1151. 

Pursuant to 38 U.S.C. § 1151, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2).  An additional disability or death caused by the Veteran's failure to follow medical instructions will not be deemed to be caused by hospital care, medical or surgical treatment or examination.  38 C.F.R. § 3.361 (c)(3).  In a claim based on an alleged failure to diagnose, "a claimant cannot demonstrate an injury unless it is shown that VA should have diagnosed the condition in question. Upon successfully demonstrating an injury or aggravation, a claimant must then prove that the injury or aggravation, that is, the failure to diagnose, resulted in additional disability or death."  Roberson v. Shinseki, 22 Vet. App. 358, 363 (2009) aff'd Roberson v. Shinseki, 607 F.3d 809 (2010). 

Therefore, in this case, first, there must be evidence of additional disability, as shown by comparing the Veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361 (b).  To determine whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C. § 1151 (a). 

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. 
§ 3.361 (c).  In order for additional disability to be compensable under 38 U.S.C. 
§ 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361 (c)(1).  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  Id.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2).  Moreover, additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361 (c)(3). 

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event that was not reasonably foreseeable.  38 U.S.C. § 1151 (a)(1); 38 C.F.R. § 3.361 (d).

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent. 

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361 (d)(1).  

With regard to reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 
38 C.F.R. § 3.361 (d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013). 

Thus, section 1151 contains two causation elements, a veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximately caused" by the VA's "fault" or an unforeseen event. 38 U.S.C. § 1151 (a)(1).

VA obtained a medical opinion in March 2014.  The examiner reviewed the claims file and indicated that the Veteran had "severe" bilateral leg peripheral vascular disease (PVD).  It was also noted that in August 2012, the Veteran underwent angioplasty and stenting of the left anterior tibial artery.  The findings on the arteriogram showed that the Veteran had "very limited" surgical options for revascularization of his left lower extremity.  VA treatment records in August 2012 were also noted to show that the left foot was warm and edematous.  The Veteran's left big toe showed purulent discharge with his toenail hanging off.  The left foot had a dry ulcer on the heel.  Follow-up treatment records showed that the Veteran had excellent follow-up in the vascular clinic, but continued to have progression of his left foot ulcer.  The Veteran was noted to have dry gangrene, which the March 2014 VA examiner explained was a "progression of ulcers associated with severe peripheral vascular disease."  There was no evidence of wet gangrene in the medical records.  

The March 2014 VA examiner then opined that there was no evidence to support that the Veteran's amputation was as a result of his left big toe ulcer not being adequately treated.  In this regard, the examiner noted that the Veteran had been given antibiotics and there was no evidence of wet gangrene.  He also had regular follow-ups in the vascular clinic and was treated adequately.  The examiner further explained that the Veteran had "minimal chances of healing of the ulcer because of the severe peripheral vascular disease."  In other words, the examiner indicated that the Veteran had poor vasculature to the foot, with no possible landing sites for a
potential graft; as such, even if they had tried to only amputate the foot, the Veteran had such poor healing potential that he would have had to have a below-the-knee amputation.  

In conclusion, the March 2014 VA examiner opined that there was no medical evidence to indicate that the below-the-knee amputation was caused by or became worse as a result of the VA treatment. There was also no medical evidence to indicate that the additional disability resulted from carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel, or that it resulted from an event not have reasonably foreseeable.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the record does not substitute for a lack of a reasoned analysis. See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

In this case, the March 2014 VA examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis. The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Accordingly, and in light of the foregoing, the Board finds that the most probative evidence establishes that the VA physicians did not fail to exercise the degree of skill and care ordinarily required in diagnosing and treating the Veteran's left lower extremity disability. 

Therefore, the Board acknowledges that additional disability developed after the Veteran received VA treatment as his left lower extremity disability progressed to the point that amputation was necessary.  The pertinent question is whether the VA failure to diagnose actually caused the development of the additional disability.  See 38 C.F.R. § 3.361 (c).  In order for additional disability to be compensable under
38 U.S.C. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361 (c)(1).  Merely showing that the Veteran received care, treatment, or examination and that he has an additional disability does not establish cause.  Id. 

In this regard, the March 2014 VA examiner discussed the course of the Veteran's treatment, noting that the Veteran had a history of severe PVD and presented with symptoms consistent with that diagnosis.  He was given antibiotic treatment and was seen in various follow-up sessions at the vascular clinic.  Notably, and as explained by the March 2014 VA examiner, the Veteran had poor vasculature to the foot, with no possible landing sites for a potential graft; as such, even if VA had tried to only amputate the foot, the Veteran had such poor healing potential that he would have had to have a below-the-knee amputation.  Thus, the Veteran's current left extremity amputation was not caused by VA treatment or the failure to diagnose/misdiagnosis with regard to gangrene.  See 38 C.F.R. § 3.361 (c).  The VA examiner also opined that the proximate cause of any additional disability was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  This is because the Veteran was afforded the proper treatment consistent with his presentation and history and had severe PVD. 

If the Board finds that there is no "actual causation," it is unnecessary to address the next step of proximate causation (i.e., negligence and reasonable foreseeability). That is, because the evidence of record of record does not demonstrate additional disability caused by VA treatment, examination, or surgery, the analysis need not advance to the question of proximate cause, including negligence and reasonable foreseeability.  Mangham v. Shinseki, 23 Vet. App. 284, 287-88 (2009); see also 
38 U.S.C. § 1151 (a)(1); 38 C.F.R. § 3.361 (d).  

In light of the above, the Board finds that the criteria for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for a below-the-knee amputation of the left lower extremity as the result of VA treatment or as the result of failure to diagnose during VA treatment have not been met, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial rating of 50 percent, but no higher, for adjustment disorder with anxiety and depressed mood is granted. 

Entitlement to compensation under 38 U.S.C. § 1151 for a left below-the-knee amputation is denied. 


REMAND

In March 2016, the Board remanded the claims for entitlement to an initial rating greater than 40 percent for a right below-the-knee amputation, and entitlement to SMC based on the need for aid and attendance or at the housebound rate in order to schedule the Veteran for VA examinations to determine the nature and severity of the right below-the-knee amputation and to determine whether, as a result of service-connected disability, the Veteran was permanently bedridden or so helpless as to be in need of regular aid and attendance.  The Veteran's claim for a TDIU was also remanded by the Board as it was found to be inextricably intertwined with the issues remanded.

A review of the evidence of record shows that the Veteran was scheduled for VA examinations in August 2016, but failed to report.  

In a September 2016 correspondence, the Veteran's former representative indicated that the Veteran had not received notification of the examinations.  The notices scheduling the Veteran for the VA examinations are not of record, however, based on the examination request, the notices appear to have been sent to the Veteran's most current address.  
In order to afford the Veteran complete due process, the Veteran should be given another opportunity to attend the VA examinations.  Therefore, the AOJ should reschedule the Veteran for a VA examination, after it has provided notice regarding the examination to the Veteran's last known address.  A copy of such notice should be associated with the e-file.  The issue of a TDIU remains inextricably intertwined with the issues remanded; as such, adjudication of this issue is deferred.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.
38 C.F.R. §§ 3.158, 3.655 (2017). 

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

2.  Reschedule the Veteran for a VA examination to determine the nature and severity of the right below-the-knee amputation.  The electronic claims folder must be available for review.

In accordance with the latest applicable worksheet, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and findings related to the right below-the-knee amputation.  The examiner is specifically requested to indicate whether the Veteran is able to wear a prosthesis. A complete rationale must be provided for any opinion offered.

3.  Reschedule the Veteran for a VA aid and attendance/housebound examination.  The electronic claims folder must be available for review. 

The examiner is requested to indicate whether the Veteran, as a result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  In making this determination, the examiner is requested to discuss the Veteran's ability for self-care.  The examiner should also indicate whether, as a result of service-connected disability, the Veteran is substantially confined to his dwelling and immediate premises.  A complete rationale must be provided for any opinion offered.

4.  Upon completion of the requested development, and any additional development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


